Electronically Filed
                                                         Supreme Court
                                                         SCWC-16-0000446
                                                         21-APR-2017
                                                         08:24 AM



                           SCWC-16-0000446

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                       IN THE INTEREST OF I.L.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-16-0000446; FC-S NO. 14-00102)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Mother-Appellant’s Application for Writ of

Certiorari, filed on March 28, 2017, is hereby rejected.

           DATED:   Honolulu, Hawai#i, April 21, 2017.

                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson